Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An amendment was received from Applicant on 31 Dec 2021.  Claims 1-12 were canceled.  Claims 12-16 are pending.

Continuation in Part
This application repeats a substantial portion of prior patent US 10800495 B1 and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. (Examiner notes the priority date goes back as far as the earliest date of disclosure of the particular subject matter. Not all the claims are entitled to the date of the provisional, but to the time the subject matter was first introduced in the Application.  The 4 month date of 37 CFR 1.78 is based on the filing date.  Applicant may wish to file a petition https://www.uspto.gov/patents/apply/petitions if CIP status is desired.)

Drawings
The drawings were received on 13 Jan 2022.  These drawings are accepted (they appear to be labeled version of pre-existing drawings.)



Specification
The amendment filed 13 Jan 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: It appears to have many large new sections that are not marked in compliance with 37 CFR 1.121.
Applicant is required to cancel the new matter in the reply to this Office Action.  (Examiner suggests scheduling an interview to discuss.)

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “front” and “back” as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. (The drawings are not all oriented in the same direction. “Front” and “back”, a significant claimed property, should be made apparent in each drawing.)

Claim Rejections - 35 USC § 112
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the fin base".  There is insufficient antecedent basis for this limitation in the claim. (It precedes the instruction of the fin base later in the claim.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15 are rejected under 35 U.S.C. 102a1 as being anticipated by DeWitt (US 4701144 A).
Regarding Claim 12 Dewitt discloses the Hybrid-fin System used with personal water sports boards taken from the group comprising surfboards, wakeboards, windsurfing boards, kite-boards, SUP boards, and these boards motorized, and where a fin or fins are attached by a fin-box that holds the fin-base securely laterally by having 2 parallel side walls and said fin-box has channels (Element 15) on either side wall for a post (for a post like Element 30) in front of a fins base to slide into and hold it securely allowing the fin-base to slide backwards so as to fit into a pocket at the back of the fin-box.  

Regarding Claim 15 DeWitt discloses the Hybrid-fin System of claim 12 that has an insert (Element 50 and 61) that is placed directly in front of the fin-base and holds it from sliding forward in the fin-box.  

Claims 12, 13 are rejected under 35 U.S.C. 102a1 as being anticipated by English (US 20060035543 A1).
Regarding Claim 12, English discloses the hybrid-fin System used with personal water sports boards taken from the group comprising surfboards, wakeboards, windsurfing boards, kite-boards, SUP boards, and these boards motorized, and where a fin or fins are attached by a fin-box that holds the fin-base securely laterally by having 2 parallel side walls and said fin-box has channel (Element 26)s on either side wall for a post (Element 24) in front of a fins base to slide into and hold it securely allowing the fin-base to slide backwards so as to fit into a pocket at the back of the fin-box.  (See Fig. 1.)

Regarding Claim 13, English discloses the Hybrid-fin System of claim 12 where it has inserts (Element 38, 39, 46) that fit into the fin box at a fixed location by a user to give the fin base a pocket to slide into with the back of the fin base.  (See Fig. 1.) 

Response to Arguments
Pro Se applicant did not present arguments to the new claims.



Allowable Subject Matter
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (Please call the Examiner to set up an interview within the next month or two.  Late fees begin after month 3 after mailing.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        9 APRIL 2022